Citation Nr: 1759548	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-09 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a low back condition.

2. Entitlement to service connection for alcoholism.

3. Entitlement to service connection for diabetes mellitus II, to include as secondary to alcoholism.

4. Entitlement to service connection for major depressive disorder, claimed as depression, to include as secondary to alcoholism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1976 to July 1979. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a March 2013 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's alcoholism is not service-connectable on a direct basis.

2. There is no primary service-connected disability to which the Veteran's diabetes mellitus is etiologically related to, or aggravated by.

3. There is no primary service-connected disability to which the Veteran's major depressive disorder is etiologically related to, or aggravated by.


CONCLUSIONS OF LAW

1. Entitlement to service connection for alcoholism is not warranted. 38 U.S.C. §§ 105, 1110, 1131 (2012); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2017).

2. The criteria for entitlement to service connection for diabetes mellitus, as secondary to alcoholism, have not been met as a matter of law. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§  3.303, 3.307, 3.309 (2017). 

3. The criteria for entitlement to service connection for major depressive disorder, as secondary to alcoholism, have not been met as a matter of law. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relation i.e. a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

A. Alcoholism

The Veteran contends that his alcoholism is etiologically related to his active service. Specifically, he states that the culture and environment of military service exposed him to alcohol at a high level, resulting in his dependency. 

Compensation cannot be awarded pursuant to 38 U.S.C. §§ 105, 1131 (2012) either for a primary alcohol or drug abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse or alcohol during service. Allen v. Principi, 237 F.3d 1368, 1376  (Fed. Cir. 2001).  A claimant may be granted service connection for purposes of obtaining VA benefits other than compensation if entitlement to secondary service connection for drug and alcohol abuse is demonstrated pursuant to 38 C.F.R. § 3.310(a); see also Allen, 237 F.3d at 1368.  

Here, the Veteran self-identifies as a recovering alcoholic, with decades of sobriety. The Board commends the Veteran, and acknowledges the difficulty in maintaining sobriety. However, the Veteran also stated that he drank alcohol during his active service, and after, of his own accord. Further, the Veteran testified at a January 2017 Board hearing, that his alcoholism led to depression, and that his alcoholism was not secondary to his depression. Therefore, the Board finds that service connection for alcoholism is not warranted as a matter of law. 

Where the law is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426  (1994). Accordingly, for the reasons discussed herein, the Veteran is not entitled to service connection for alcoholism and drug addiction. 38 U.S.C. §§ 105, 1131; 38 C.F.R. §§ 3.301, 3.303 (2017).

B. Diabetes Mellitus and Major Depressive Disorder

The Veteran contends that his diabetes mellitus and his major depressive disorder (MDD), are secondary to his alcoholism. At a January 2017 Board hearing, the Veteran specified that this MDD was secondary to his alcoholism, and the alcoholism was not secondary to his MDD.

As discussed above, the Board is denying service connection for alcoholism. As such, there is no legal basis for secondary service connection, whether it was caused or aggravated by the Veteran's non-service-connected alcoholism; therefore, the claim for secondary service connection for diabetes mellitus and MDD must be denied as a matter of law because there is no primary service-connected disability upon which secondary service connection may be granted. See 38 C.F.R. § 3.310(a). As the Veteran has no service-connected disability that may have caused or aggravated diabetes mellitus or MDD, the benefit of the doubt doctrine does not apply, and service connection on a secondary basis must be denied at law. See 38 C.F.R. § 3.310 (a); Sabonis v. Brown, 6 Vet. App. 426, 430  (1994).


ORDER

Service connection for alcoholism is denied.

Service connection for diabetes mellitus, as secondary to alcoholism, is denied.

Service connection for major depressive disorder, as secondary to alcoholism, is denied.


REMAND

The Board finds that additional development is needed before the Veteran's low back condition claim on appeal can be decided. 

With regards to the Veteran's claim for entitlement to service connection for a low back condition, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his disability. Here, the Veteran testified that his back began hurting gradually over time during his active service, due to the physical nature of his work.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back condition. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran is competent to attest to observable symptomatology, to include continuity of symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran low back condition manifested in or is otherwise related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


